DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09/23/2021 has been entered.

Status of the Claims
This action is in response to papers filed 09/23/2021 in which claim 23 was withdrawn; 1-2, 6, 15 and 17 were amended; and claims 24-25 were newly added. All the amendments have been thoroughly reviewed and entered.
Claims 1-22 and 24-25 are under examination.

Withdrawn Rejection
The rejection of claims 2 and 6 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement (New Matter), is withdrawn, in view of Applicant’s amendments to claims 2 and 6..
Modified Rejections
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 3-16, 18-22 and 24-25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gamay et al (21 May 2009; US 2009/0130211 A1) in view Menon et al (10 May 2001; WO 01/32036 A1).
Regarding claim 1, Gamay teaches a soft chewable gelled emulsion food product comprising 5 to 35% by weight of a lipophilic nutraceutical, 2% to 10% by weight of gelling agent(s) that stabilize the emulsion, and about 15% to about 35% by weight of water ([0028]-[0032], [0043]-[0048], [0057], [0058], [0060], [0069]-[0072], [0083], [0086] and [0089]). Gamay teaches the lipophilic nutraceuticals refer to nutritional additives and nutrients such as oil, fatty acids and fat-soluble oils ([0032] and [0053]-[0058]). Gamay teaches the gelling agents are selected from the group consisting of gelatin, gellan gum, pectin, agar, carrageenan, alginates and combination thereof ([0070], [0086] and [0089]). Gamay teaches the gelled emulsion food product further contains polyols such as glycerin, maltitol, sorbitol and xylitol, and non-nutritive sweeteners (sugar-free) such as sucralose and aspartame ([0073]). Gamay teaches a sugar-free gelled emulsion containing from 5% to 35% of polyols such as glycerin and/or sorbitol ([0089] and [0092]). It is noted that the soft chewable gelled emulsion product of Gamay meets the feature of “the gelled emulsion is solid at room temperature” of the claimed invention.
Thus, it would have been obvious for an ordinary artisan provided the guidance from Gamay to optimize the weight % of gelling agent, water and non-nutritive sweeteners/polyols in the gelled emulsion food product because as discussed above, Gamay teaches weight % of gelling agent, water and non-nutritive sweeteners/polyols which overlaps the claimed ranges for gelling agent, water and cariogenic sugars and/or prima facie case of obviousness exists (see In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990); Titanium Metals Corp. of America v. Banner, 778 F2d 775. 227 USPQ 773 (Fed. Cir. 1985). Absent some demonstration of unexpected results showing criticality from the claimed parameters, the optimization of weight amount of gelling agent, water and cariogenic sugars and/or polyols to achieve a desired solid gelled emulsion product would have been obvious before the effective filing date of applicant's invention. See MPEP 2144.05 (I)-(II).
However, Gamay does not teach the plant sterol and/or stanol fatty acid ester and amount thereof of claim 1.
Regarding the plant sterol and/or stanol fatty acid ester and amount thereof of claim 1, Menon teaches a cholesterol reducing stanol composition that is emulsified comprising plant stanol ester, gelling agents, and sugars/polyols, wherein the composition is orally administered in a variety of forms including chewable dosage forms and wherein the composition contains from about 10 to about 99.99% weight, and preferably, an higher amount from about 40 to about 95% by weight of plant stanol ester and is a soft, pliable solid material (abstract; page 1, lines 9-15; pages 5-8; page 11; page 19, lines 14-19; pages 20-21; pages 25-27). 
It would have been obvious to one of ordinary skill in the art to include the plant stanol ester of Menon as the lipophilic nutraceutical in the gelled emulsion food product 
It would also have been obvious to one of ordinary skill in the art to optimize the weight % of the stanol ester in a gelled emulsion to an amount of 40-75% by weight, and produce the claimed invention. One of ordinary skill in the art would have been motivated do so because as discussed above, Menon provided the guidance for optimizing the amount of lipophilic nutraceutical such as plant stanol ester to an amount from about 10 to about 99.99% weight, and preferably, an higher amount from about 40 to about 95% by weight when used as a food product or a chewable dosage form for reducing cholesterol. The parameter of plant stanol ester to an amount from about 10 to about 99.99% weight as taught in Menon overlaps no only the parameter of 5 to 35% by weight of a lipophilic nutraceutical of Gamay, but also the claimed parameter of 40-75% by weight.  Thus, an ordinary artisan provided the guidance from Menon would looked prima facie case of obviousness exists. Absent some demonstration of unexpected results showing criticality from the claimed parameters, the optimization of weight amount of plant stanol ester to achieve a desired solid gelled emulsion product would have been obvious before the effective filing date of applicant's invention. See MPEP 2144.05 (I)-(II).
Regarding claim 3, Gamay teaches the sweeteners include sucrose, glucose, fructose, maltose and lactose ([0073]).
Regarding claims 4-6, Gamay teaches the sweeteners as flavors can be present in the gelled emulsion in an amount from about 0.01% to about 10% by weight of the finished product ([0073]). It is noted that the courts have stated where the claimed ranges “overlap or lie inside the ranges disclosed by the prior art” and even when the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have similar properties, a prima facie case of obviousness exists. Absent some demonstration of unexpected results showing criticality from the claimed parameters, the optimization of weight amount of cariogenic 
Regarding claims 7 and 8, Gamay teaches the polyol is glycerin, maltitol, sorbitol, xylitol, or mixtures thereof ([0073; Examples 2 and 3).
Regarding claims 9 and 10, Gamay teaches the gelled emulsion contains from 5% to 35% of polyols ([0089] and [0092]). Absent some demonstration of unexpected results showing criticality from the claimed parameters, the optimization of weight amount of polyols in the gelled emulsion would have been obvious before the effective filing date of applicant's invention. See MPEP 2144.05 (I)-(II).
Regarding claim 11, Gamay teaches the gelling agents are selected from the group consisting of gelatin, gellan gum, pectin, agar, carrageenan, alginates and combination thereof ([0070]; [0086] and [0089]).
Regarding claims 12 and 13, Gamay teaches the gelled emulsion contains 2% to 10% by weight of gelling agent(s) ([0071]). Absent some demonstration of unexpected results showing criticality from the claimed parameters, the optimization of weight amount of gelling agents in the gelled emulsion would have been obvious before the effective filing date of applicant's invention. See MPEP 2144.05 (I)-(II).
Regarding claim 14, Gamay teaches the gelled emulsion contains about 15% to about 35% by weight of water ([0028]). Absent some demonstration of unexpected results showing criticality from the claimed parameters, the optimization of weight amount of water in the gelled emulsion would have been obvious before the effective filing date of applicant's invention. See MPEP 2144.05 (I)-(II).

Regarding claim 16, Gamay teaches the gelled emulsion has a water activity from about 0.70 to 0.96 ([0090])
Regarding claim 18, Gamay teaches the gelled emulsion is incorporated into a dietary supplement product ([0013] and [0085]).
Regarding claim 19, Menon teaches that plant stanol ester is known to be used for reducing cholesterol (page 5).
Regarding claims 20-22, Gamay teaches an edible product containing the gelled emulsion (abstract). Nowhere does Gamay teaches that the edible product is coated, thereby the edible product of Gamay is uncoated. Menon teaches the edible product is uncoated (Menon: page 21, lines 10-15). Gamay teaches the gelled emulsion food product is in a pre-formed package that is hermetically sealed ([0018]-[0019]).
Regarding claim 24, Gamay teaches the gelled emulsion is sugar-free ([0088]-[0089], Example 2), thereby there are no cariogenic sugars present in the gelled emulsion.
Regarding claim 25, Gamay teaches the gelled emulsion contains from about 2% to 10% by weight of gelling agent and 5 to 35% by weight of a lipophilic nutraceutical (Gamay: [0054], [0071] and [0089]: Product K), which are parameters which overlaps or fall within the claimed weight ratio of “plant stanol ester to the gelling agent is at least 6.0:1.” Menon provided the guidance for optimizing the amount of lipophilic nutraceutical such as plant stanol ester to an amount from about 10 to about 99.99% weight, and preferably, an higher amount from about 40 to about 95% by weight (Menon: page 20). prima facie case of obviousness exists. Absent some demonstration of unexpected results showing criticality from the claimed parameters, the optimization of weight ratio of the plant sterol ester to gelling agent in the gelled emulsion would have been obvious before the effective filing date of applicant's invention. See MPEP 2144.05 (I)-(II).
From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art before the effective filing date of Applicant’s invention, as evidenced by the references, especially in the absence of evidence to the contrary.
Claims 2 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gamay et al (21 May 2009; US 2009/0130211 A1) in view Menon et al (10 May 2001; WO 01/32036 A1), as applied to claim 1 above, and further in view of Ekblom et al (7 August 2008; US 2008/0187645 A1).
The gelled emulsion of claim 1 is discussed above, and said discussion is incorporated herein in its entirety.
However, Gamay and Menon do not teach the triglyceride of claim 2 and the energy content of claim 17.
Regarding claims 2 and 17, Ekblom teaches an emulsified food product comprising plant sterol and/or stanol fatty acid ester, one or more stabilizer selected from gelatin, carrageenan, gellan gum, pectin, alginates, agar, and mixtures thereof, and water (abstract; [0001], [0026], [0032]-[0035] and [0038]; claims 1-13). Ekblom teaches the emulsified food product further contains at most 5% by weight of triglycerides such as vegetable oil ([0030] and [0040]-[0043]), which fall within the range of the claimed invention for triglycerides. Absent some demonstration of unexpected results from the claimed parameters, the optimization of amounts of triglycerides fat in the emulsion would have been obvious at the time of applicant's invention (MPEP 2144.05 (I)-(II)). Ekblom further teaches the energy content from the fat is from 50 to 1350 kJ, preferably from 50 to 190 kJ, and most preferably from 50 to 120 kJ calculated on an amount of food product containing 3.4 g plant sterol and/or stanol fatty acid ester ([0037]; claim 10).
I would have been obvious to one of ordinary skill in the art to include triglyceride in an amount of at most 5% by weight in the gelled emulsion, and produce the claimed 
It would also have been obvious for one ordinary skill in the art to optimize the energy content from the fat in the gelled emulsion of Gamay to an energy content as claimed, and produce the claimed invention. One of ordinary skill in the art would have been motivated to do so because Ekblom provided the guidance to do so by teaching that the energy content from fat of the emulsified food product can be optimize from 50 to 1350 kJ, preferably from 50 to 190 kJ, and most preferably from 50 to 120 kJ calculated on an amount of food product containing 3.4 g plant sterol and/or stanol fatty acid ester, and such energy content from fat based on the amount of plant sterol and/or stanol fatty acid ester per gram meets the recommended daily dose that provide an optimal reduction of serum LDL and total cholesterol levels (Ekblom: [0037]). Thus, an ordinary artisan provided the guidance from the prior art would looked to determine the 
From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art before the effective filing date of Applicant’s invention, as evidenced by the references, especially in the absence of evidence to the contrary.

Response to Arguments
Applicant's arguments filed 09/23/2021 have been fully considered but they are not persuasive. 
Applicant argues that Gamay provides no guidance to include any additional unreported ingredients such as the plant stanol ester or a plant sterol ester. Applicant alleged that paragraph [0057] disclosing fatty acids does not support the Examiner’s position to include plant stanol or sterol ester, as the stanol and sterol esters are not saturated fatty acids but esters of stanols and sterols. Thus, Applicant alleged that stanols are structurally distinct from the saturated fatty acids. (Remarks, page 8, 1st paragraph).

In response, the Examiner disagrees. To the extent that stanols are the saturated form of sterols, it is noted that the component under scrutiny is a plant stanol ester, and not just stanol. As discussed above in the pending 103 rejection, Menon teaches that stanol ester contains unsaturated fatty acids (Menon: page 8, lines 1-5 per US 5,958,913) and thus, is within the scope of the lipophilic nutraceutical of Gamay, as 

Applicant argues by alleging that there was no indication within Menon that the plant sterol ester reported therein can or should be formulated in a gel emulsion. Applicant alleges Menon discloses chewable tablets, chocolate chews and caramel chews, but there was no indication that these chewable compositions are gelled emulsions. Thus, Applicant alleged that the formulations of Menon are not analogous to the gelled emulsion of Gamay. (Remarks, page 8, 2nd paragraph to page 9, 1st paragraph).

In response, the Examiner disagrees. As previously discussed, the gelled emulsion of Gamay is formed into a chewable snack and Menon is also drawn to a chewable snack (Gamay: [0001], [0014] and [0048]; Menon: page 22, lines 16-end to page 23). Thus, Gamay and Menon are drawn to forming the same type of product, which is a chewable snack/product, thereby are analogous prior arts.

Applicant argues that Gamay is drawn to appetite suppression and Menon was drawn to cholesterol reduction and thus, these two actions are not the same and suppressing appetite will not necessarily lower cholesterol. Applicant cited an article from Sugiyama et al., reporting therein that the reduction in cholesterol will not necessarily suppress appetite. Thus, Applicant alleged that this was evidence to demonstrate that Gamay and Menon are not analogous art at least because they are not in the same field of endeavor. (Remarks, page 9, paragraphs 3-4).

In response, the Examiner disagrees. Gamay and Menon are analogous arts because Gamay and Menon are both drawn to producing a chewable dosage forms that is useful as a nutraceutical product such as chewable snack/product. Thus, Gamay and Menon are in the same field of endeavor, even if both references address a different problem.



In response, the Examiner disagrees. The surfactant in Menon is used for stabilizing the plant stanol ester so as a dispersible solid form of the plant stanol ester can be formed (Menon: pages 19-20). Likewise, the liphophilic neutraceutical in Gamay is also stabilized in the dispersible phase, as per product K of Example 2 (see paragraph [0089] of Gamay) surfactant (mono and di-glycerides) are included in the emulsion. Thus, Gamay and Menon are properly combined to render obvious Applicant’s claimed invention. 
 
Applicant argues that Gamay discloses that the amount of liphophilic neutraceutical phase was between about 5 and 35 wt%, which is lower than the recited amount of the claimed plant stanol ester and/or plant sterol ester of 40-75% by weight. Thus, Applicant alleged that the routine optimization is not relevant to the pending claims, as the general condition of the gelled emulsion that comprises a plant sterol ester and/or plant sterol ester of claim 1 was not described by the cited prior art. (Remarks, pages 11-12).

In response, the Examiner disagrees. As discussed above in the pending 103 rejection, Menon provided the guidance for optimizing the amount of lipophilic nutraceutical such as plant stanol ester to an amount from about 10 to about 99.99% weight, and preferably, an higher amount from about 40 to about 95% by weight when 
Thus, an ordinary artisan provided the guidance from Menon would looked to optimizing the maximum weight of lipophilic nutraceutical such as plant stanol ester to higher than 35% such as 40% or above by lowering the water content in the composition to an amount within the water content of 10% to 50% by weight suggested by Gamay for obtaining a soft chewable product (Gamay: [0060], [0089]: Products G-K). As such, the Courts have stated where the claimed ranges “overlap or lie inside the ranges disclosed by the prior art” and even when the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have similar properties, a prima facie case of obviousness exists. Absent some demonstration of unexpected results showing criticality from the claimed parameters, the optimization of weight amount of plant stanol ester to achieve a desired solid gelled emulsion product would have been obvious before the effective filing date of applicant's invention. See MPEP 2144.05 (I)-(II). As such, it is further noted that "[t]he law is replete with cases in which the difference between the claimed invention and the prior art is some range or other variable within the claims. . . . In such a situation, the applicant must show that the particular range is critical, generally by showing that the claimed range achieves unexpected results relative to the prior art range." In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). 



In response, the Examiner disagrees. Applicant’s arguments of unexpected results in view of the evidence provided in the 132 Declaration from Ingmar Wester are not persuasive and insufficient to obviate the pending 103 rejections.
The Ingmar Wester (hereafter as “Wester”) Declaration under 37 CFR 1.132 filed 09/28/2021 is considered, but insufficient to overcome the 103 rejections as set forth in this Office action for the reason(s) discussed below.
First, the comparative experimental data shown on page 4 of the Declaration is drawn to using plant stanol. Menon teaches plant stanol ester. Thus, Applicant failed to showed comparative data using plant stanol ester. Furthermore, the amounts Applicant’s used in the comparative test compositions are not reflective of the cited prior art. It is noted that in Example 2 (product K) of Gamay, liphophilic neutraceutical is used in an amount of 35% by weight, which is higher than the 31% by weight of plant stanol used in for the comparative compositions. Likewise, the amount of surfactant (22% by weight of monoglyceride) in the comparative compositions is much higher than the 0.4% by weight of surfactant (mono and di-glycerides) used in product K of Gamay. It is noted In re Geiger, 815 F.2d 686, 689, 2 USPQ2d 1276, 1279 (Fed. Cir. 1987) (Newman, J., concurring) (Evidence rebutted prima facie case by comparing claimed invention with the most relevant prior art. Note that the majority held the Office failed to establish a prima facie case of obviousness.); In re Chapman, 357 F.2d 418, 148 USPQ 711 (CCPA 1966) (Requiring applicant to compare claimed invention with polymer suggested by the combination of references relied upon in the rejection of the claimed invention under 35 U.S.C. 103  "would be requiring comparison of the results of the invention with the results of the invention." 357 F.2d at 422, 148 USPQ at 714.). See MPEP §716.02(e).
Second, the claimed gelled emulsion is drawn to having the claimed property of solid a room temperature. Gamay’s gelled emulsion is also solid a room temperature. Thus, it appears that no unexpected or superior properties when compared to Gamay’s gelled emulsion, as the Gamay’s gelled emulsion is also solid a room temperature. It is noted that the properties to which Applicant heavily focused at paragraph 14 on page 5 of the Declaration are not in claim 1. However, it is noted that Gamay’s gelled emulsion is also chewable and not sticky (Gamay: [0048], [0052] and [0060]). Thus, the properties at paragraph 14 on page 5 of the Declaration are not unexpected, as Gamay’s gelled emulsion also have the similar properties.
In re Clemens, 622 F.2d 1029, 1036, 206 USPQ 289, 296 (CCPA 1980). See MPEP 716.02(d).
As a result, for at least the reasons discussed above, claims 1-22 and 24-25 remain rejected as being obvious and unpatentable over the combined teachings of the cited prior arts in the pending 103 rejections as set forth in this office action.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-22 and 24-25 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 of U.S. Patent No. 10532060. 
Although the claims at issue are not identical, they are not patentably distinct from each other because the claims in the Patent significantly overlap with the subject matter of instant claims, i.e. a gelled emulsion that is solid at room temperature and edible product containing the gelled emulsion, wherein the gelled emulsion comprising plant sterol ester and/or plant stanol ester, at least one polyol, and combinations thereof, gelling agent and water, with overlapping amounts of plant sterol ester and/or plant stanol ester, at least one polyol, and combinations thereof, gelling agent and water. 


Response to Arguments
Applicant's arguments filed 09/23/2021 have been fully considered but they are not persuasive. 
Applicant request the double patenting rejection be held in abeyance until resolution of other matters and allowable subject matter is identified. (Remarks, page 14, last paragraph).

In response, it is noted that Applicant's request to hold the double patenting rejection in abeyance is not a proper response because a request to hold a matter in abeyance may only be made in response to an objection or requirements as to form (see MPEP 37 CFR 1.111(b) and 714.02). 
Accordingly, the double patenting rejection is maintained for the reason of record and pending the filing of a terminal disclaimer.

Conclusion
	No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOAN THI-THUC PHAN whose telephone number is (571)270-3288. The examiner can normally be reached 8-5 EST Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Kwon can be reached on 571-272-0581. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 





/DOAN T PHAN/Primary Examiner, Art Unit 1613